Exhibit 10.33

 

Description of Non-Executive Director Compensation

 

On August 9, 2005, the Board of Directors of Lazard Ltd approved an arrangement
for the compensation of Non-Executive Directors that will provide them with an
annual cash retainer of US $50,000 and an annual award of deferred stock units
(“DSUs”) with a grant value of US $50,000. The Chair of the Audit Committee
shall be paid an additional annual retainer of US $30,000 and the Chairs of each
of the Nominating & Governance Committee and the Compensation Committee shall be
paid an additional annual retainer US $20,000, in each case to be paid 50% in
cash and 50% in DSUs. Each of the other members of the Audit Committee shall be
paid an additional annual retainer of US $20,000 and each of the other members
of the Nominating & Governance Committee and the Compensation Committee shall be
paid an additional annual retainer of US $15,000, in each case to be paid 50% in
cash and 50% in DSUs. All DSUs awarded under this arrangement will be (i) issued
under the Lazard Ltd 2005 Equity Incentive Plan or any successor plan thereto,
and (ii) converted to Lazard Class A common stock, par value $0.01 per share,
and distributed to the Director in accordance with the vesting schedule
determined by the Nominating & Governance Committee.